ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 12 April 2021 has been entered and considered. Claims 1-7 have been amended, and claims 8-9 have been added. By way of Examiner’s Amendment herein, claims 1, 3, and 5-9 are further amended. Claims 1-9, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 3, 4, and 7, the rejections under 35 USC 112 are overcome. 

Prior Art Rejections
In view of the substantive amendments to independent claims 1 and 3 in the Amendment and the Examiner’s Amendment herein, the previously applied prior art rejections are overcome. Claims 1-9 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Glenn Lenzen (Reg. No. 29,320), on 9 June 2021.
The application has been amended as follows: 


non-contrast magnetic resonance images (MRI) of the organ or tissue without the injection of a contrast agent into the organ or tissue, the system comprising: 
an input module adapted to store [[pre]]non-contrast MR images of a patient's organ or tissue without the injection of a contrast agent into the patient’s organ or tissue; 
a simulated T1+C image generating module adapted to receive each of the patient's  [[pre]]non-contrast MR images and to generate simulated post-contrast T1+C images corresponding to each of the patient's [[pre]]non-contrast MR images, wherein the simulated T1+C image generating module does not receive any images of the patient’s organs or tissue that include any contrast agent, the simulated T1+C image generating module further including a machine learning platform adapted to receive a plurality of non-contrast images and corresponding post-contrast images of various types including T1-weighted, T2-weighted, Fluid-Attenuated Inversion Recovery (FLAIR), and/or Diffusion-Weighted Imaging (DWI) as training data, the machine learning platform being structured and arranged to operate the simulated T1+C image generating module; 

a training module adapted to receive and communicate the training data to the machine learning platform whereby tunable parameters of the simulated T1+C image generating module are adjusted to optimize the simulated post-contrast T1+C images; [[and]] 

an output storage module adapted to receive the simulated post-contrast T1+C images generated by the simulated T1+C image generating module.  


non-contrast magnetic resonance images (MRI) of the organ or tissue without the injection of a contrast agent into the organ or tissue, the method comprising: 
collecting a plurality of non-contrast MR images of a patient's organ or tissue without the injection of a contrast agent into the patient’s organ or tissue; 
inputting the plurality of collected non-contrast MR images into a  simulated T1+C image generating module;
generating, by the simulated T1+C image generating module, simulated post-contrast T1+C images corresponding to each of the patient’s non-contrast MR images, wherein the simulated T1+C image generating module does not receive any images of the patient’s organs or tissue that include any contrast agent; 
collecting  a plurality of non-contrast images and corresponding post-contrast images of various types including T1-weighted, T2-weighted, Fluid-Attenuated Inversion Recovery (FLAIR), and/or Diffusion-Weighted Imaging (DWI) as training data; 
storing the plurality of non-contrast images and corresponding post-contrast images in [[the]] a training module; 
inputting the non-contrast [[MR]] images and the corresponding post-contrast the simulated T1+C image generating module; 
using the training data to adjust tunable parameters of the simulated T1+C image generating module to optimize the simulated post-contrast T1+C images; 
validating the simulated post-contrast T1+C images in accordance with pre-determined performance criteria; and
outputting the simulated post-contrast T1+C images




5. (Currently Amended) The method of claim 4 wherein the step of training the simulated T1+C image generating module 

6. (Currently Amended) The method of claim 5 wherein the step of validating the simulated post-contrast T1+C images includes 


7. 	(Currently Amended) The method of claim 6 further including the steps of: 
acquiring [[pre]]non-contrast MR images of another patient for a particular study on a MR scanner;  
transferring all of the images for [[a]] the particular study to a radiology information system, a picture archiving and communication system (PACS), or a Vendor Neutral Archive (VNA) storage system for storage and archival purposes; 
transferring [[pre]]non-contrast MR images for the study to the image data storage module in the system; 
inputting the [[pre]]non-contrast MR images for the study into the simulated T1+C image generating module; 
generating a simulated T1+C weighted image non-contrast MR input images; and 
viewing all images using radiology information systems viewers.  

8. 	(Currently Amended) The system of claim 1 further including a preprocessing module adapted to receive the patient's [[pre]]non-contrast MR images and to generate and store standardized versions of each of the patient's [[pre]]non-contrast MR images.  

9. 	(Currently Amended) The system of claim 2 wherein the simulated T1+C image generating module is adapted to receive the standardized versions of each of the patient's [[pre]]non-contrast [[MRI]] MR images.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 3 recites: collecting a plurality of non-contrast MR images of a patient's organ or tissue without the injection of a contrast agent into the patient’s organ or tissue; inputting the plurality of collected non-contrast MR images into a simulated T1+C image generating module; generating, by the simulated T1+C image generating module, simulated post-contrast T1+C images corresponding to each of the patient’s non-contrast MR images, wherein the simulated T1+C image generating module does not receive any images of the patient’s organs or tissue that include any contrast agent; collecting a plurality of non-contrast images and corresponding post-contrast images of various types including T1-weighted, T2-weighted, Fluid-Attenuated Inversion Recovery (FLAIR), and/or Diffusion-Weighted Imaging (DWI) as training data; storing the plurality of non-contrast images and corresponding post-contrast images in a training module; inputting the non-contrast images and the corresponding post-contrast images into the simulated T1+C image generating module; training the simulated T1+C image generating module using the training data to adjust tunable parameters of the simulated T1+C image generating module to optimize the simulated post-contrast T1+C images. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Zaharchuk is directed to a deep learning network DLN which predicts a synthesized full-dose contrast agent image from an acquired zero dose contrast image input to the trained DLN. Zaharchuk discloses that the images input to the DLN for training, including the ground-truth full-dose output image, are T1-weighted MR images and therefore the synthesized image predicted by the DLN is a T1-weighted post-contrast image. Zaharchuk further discloses that the DLN tunes parameters of the convolutional architecture to 
However, in addition to the zero dose contrast images and corresponding full-dose output images used for training, Zaharchuk also requires the input of low-dose (10%) contrast images. Likewise, when implementing the trained network, Zaharchuk requires the input of a zero dose contrast image and a low-dose (10%) contrast image of a patient in order to generate a simulated full-dose contrast image of the patient. Thus, Zaharchuk does not teach or suggest that the trained model (corresponding to the claimed simulated T1+C image generating module) that receives a patient’s non-contrast MR images and generates simulated post-contrast T1+C images corresponding to the patient’s non-contrast MR images does not receive any images of the patient’s organs or tissue that include any contrast agent, as required by independent claims 1 and 3. The remaining cited art of record does not cure this deficiency. 
Because the cited art of record does not teach or suggest each and every features of independent claims 1 and 3, these claims are allowed. Claims 2 and 8-9 are allowed by virtue of their dependency on claim 1. Claims 4-7 are allowed by virtue of their dependency on claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M CONNER/Primary Examiner, Art Unit 2663